     Case 2:19-cv-02092-WBS-EFB Document 11 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSHUA NEIL HARRELL,                                No. 2:19-cv-2092-WBS-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14   COUNTY OF SOLANO, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 8, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-02092-WBS-EFB Document 11 Filed 05/21/20 Page 2 of 2

 1          In addition to his objections, plaintiff filed a motion to stay the collection of the filing fee

 2   in this action. ECF No. 10. He states that he filed for bankruptcy and that the bankruptcy court

 3   dismissed his case for failure to file the proper paperwork. He asks that he be excused from

 4   paying the filing fee in this case until his appeal of the bankruptcy court dismissal is resolved.

 5   Plaintiff’s request will be denied for the following reasons. Firsr, the motion is premature

 6   because plaintiff filed it before the court ordered him to pay the filing fee. Second (and to the

 7   extent plaintiff intends to rely upon it), the automatic stay pursuant to 11 U.S.C. § 362 is

 8   inapplicable because plaintiff’s bankruptcy case was dismissed. See In re Hanson, 282 B.R. 240,

 9   245 (Bankr. D. Colo. 2002) (“[N]either Rule 7062 nor Section 362 provide a stay in a bankruptcy

10   case which has been dismissed.”). And third, debts for a prisoner’s filing fees generally are not

11   dischargeable in bankruptcy. See 11 U.S.C.

12   § 523(a)(17).

13          Accordingly, IT IS HEREBY ORDERED that:

14          1. The findings and recommendations filed April 8, 2020, are adopted in full; and

15          2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is denied;

16          3. Plaintiff is ordered to pay the $400 filing fee within fourteen days from the date of

17   service of this order and is warned that failure to do so will result in the dismissal of this action;

18   and

19          4. Plaintiff’s motion to stay (ECF No. 10) is denied.

20          Dated: May 20, 2020
21

22

23

24

25

26
27

28
                                                        2
